DETAILED ACTION
Claims 1-8 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claim 1 is independent claims. Claims 2-8 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 03-10-2020.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) (International) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-12-2020 is in compliance with the provisions of 37 CFR 1.97

Drawing Objections

Fig. 3 is objected under 37 CFR 1.83 because parts of the Figure are not discernable due to print size being very small. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as 

Claims Objections
-Claim 1 is objected to because it lacks to recite a preamble.  MPEP § 608.01(m).
-Claim 1 sets forth a plurality of elements, where each element of the claim should be separated by a line indentation.  There may be plural indentations to further segregate subcombinations or related steps.  See 37 CFR 1.75 and MPEP § 608.01(i)-(p).

-Claim 5 is objected to because the claims contain the terms “if” , of which, under the broadest reasonable interpretation (BRI) standard make the expression following the term as optional limitation under the plain and ordinary meaning of the term, thereby not narrowing the claim limitations following the term since they can be omitted.  Indeed, google dictionary defines the term “if” as a “conditional clause”. Similarly, the following terms also found to be deficient are: may, might, can, could, potentially, possible ….etc. In re Johnston, 77 USPQ2d 1788, Schulhauser, see MPEP 2111.04 (II)
Therefore, provided applicant does intend to have this/these limitations to have patentable weight, the claims above must positively recite the claim limitation without invoking optional language. Once such term that courts have found to positively recite a condition is the term “when”. Such amendment may be made that complies with this  Ex parte Schulhauser, see MPEP 2111.04 (II)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0231197 (hereinafter Jamieson) in view of U.S. Publication No. 2009/0228722 (hereinafter Lin) .

As per claim 1, Jamieson discloses a [ [ device] ], comprising a casing, (device casing 100; Fig 1) a Liquid Crystal Display (LCD) screen, (display 150; Fig 1)  a monitoring Micro Control Unit (MCU) module,(controller processor; Fig 2)  a power system module, (power source; Fig 2)  a display module, (LED; Fig 2)
wherein the monitoring MCU module is connected with the display module through a bus; (bus connecting controller processors and LEDs; Fig 2) 
the [ [device]] further comprises a key group and a key module; 
the key group is arranged on the casing, (various buttons encased in the structure of device 100; Fig 1)  and the monitoring MCU module is connected with the key module through the bus; (key button input to controller processor 220; Fig 2) 

Jamieson does not distinctly discloses the following:
local management-based Power Over Ethernet (PoE) switch; 
a PoE system module and a switch system module; 
the PoE system module and the switch system module respectively through a bus; and 
the local management-based PoE switch further comprises a key;
the monitoring MCU module monitors working states of the PoE system module and the switch system module in real time, and displays relevant information through the display module. 
However, Lin discloses the following:
local management-based Power Over Ethernet (PoE) switch; (Power-over-Ethernet (PoE) switch; abstract) 
a PoE system module (CPU, PSE controller, Controlled VS’s including ports 1-5; Fig 2) and a switch system module; (keypad including ports 1-5; Fig. 2) 
the PoE system module and the switch system module respectively through a bus; and (bus connecting keypad, CPU, PSE controller,....etc; Fig. 2) 
the local management-based PoE switch further comprises a key group and a key module; (the poe switch having  “switches, buttons, knobs” with keypad 231; ¶ [0028]) 

for the particular output PoE port”. Based output voltage provided to POE ports the system is further capable for “indicating a specific power level or a specific output voltage for a particular output PoE port using a particular color in each color-changing light indicator”. [abstract) Also ¶ [006] discloses power detection schemes for different power states of the system is operating. Therefore, to a PHOSITA, the light indicators indicate the operating power state for which the POE ports are operating for a user to monitor. (see Fig. 3) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Jamieson and Lin because both references are in the same field of endeavor. Li’s teaching of monitoring the working state of poe ports in a network switch would enhance Li's system by allowing the system to adjust power working state in accordance with the type of PD device, thus improving operating between different PD legacies. 

 



As per claim 2, Jamieson as modified discloses wherein the key group is arranged around the LCD screen. (Jamieson ; Fig 1 illustrates various buttons around the screen) 

As per claim 4, Jamieson as modified discloses wherein wherein the key module is configured to set the switch system module. (Jamieson; abstract discloses where the “user to select a specific power level or a specific output voltage for the particular output PoE port.” this is done by at least keypad illustrated by Fig 2)  
As per claim 8, Jamieson as modified discloses whereinwherein the key group is arranged around the LCD screen. (Jamieson ; Fig 1 illustrates various buttons around the screen)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0231197 (hereinafter Jamieson) in view of U.S. Publication No. 2009/0228722 (hereinafter Lin)  and further view of U.S. Publication No. 2012/0242702 (hereinafter Sirpal).
As per claim 3, Jamieson as modified discloses wherein the key group comprises five keys, which are a menu key, a confirm key, an up key and a down key. (Jamieson ; Fig 1 illustrates various buttons up/down keys, menu key, save key)  
Jamieson as modified does not discloses a back button key.
However, Sirpal discloses back button; (¶ [0346], Gig. 35)
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Jamieson as modified and Sirpa’s because all references are in the same field of endeavor. Sirpal’s teaching of back button would enhance Li's as modified system by allowing the operator to undue previous action thus improving user’s experienced. 




Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2017/0195179 by Chan et al. which discloses the invention directed to for managing a power over Ethernet (PoE) capable device through a manual information input module.  
Information is obtained through the manual information input module, and a current power mode is determined.  Based on the information, a power mode is reset or applied.  If it is determined to apply a power mode, internal switches are opened or closed and the device supplies or receives power over Ethernet 
according to the power mode. 




Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov